Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on December 07, 2020 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 11-12, 20, 33 and 43 have been acknowledged. Claims 32, 34-36, 39, 41-42 and 44-46 have been canceled. Claims 3-7, 9, 13-18, 21-31, 37-38 and 40 were canceled previously. New claims 49-56 have been added.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed December 07, 2020 have been fully considered. Upon further consideration and additional prior art reference search, Examiner called Applicant to further amend the claim limitations of claims 1 and 20 in order to place all claims in allowable form. Applicant agreed to incorporate these changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with John M. Rogitz on January 12, 2021.

Please amend claim 1 as follows:
1. (currently amended) A device, comprising: 
at least one processor;
a display accessible to the at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to:	identify an item from an image presentable on the display that is to not have graphical objects overlaid on the item while the image is presented on the display;
arrange, based on the identification, presentation on the display of one or more of the image and at least one graphical object so that the at least one graphical object is not overlaid on top of the item while the image is presented on the display concurrently with the at least one graphical object, the image being different from the at least one graphical object; and
subsequent to the arrangement and responsive to a new graphical object being added to a screen of the device, rearrange presentation on the display of one or more of the image and or more graphical object so that graphical objects are not overlaid on top of the item while the image is presented on the display;
wherein the new graphical object comprises a search box.

20. (currently amended) A computer readable storage medium (CRSM) that is not a transitory signal or a propagating electrical signal or an electromagnetic signal per se or a carrier wave, the computer readable storage medium comprising instructions executable by at least one processor to:
identify, based on input from at least one sensor, one or more video game controls that are to be left unobstructed from viewing by one or more icons while the one or more video game controls are presented on a display; and
arrange presentation of one or more icons on the display to avoid obstructing the one or more video game controls from view while the one or more video game controls are presented on the;
wherein the one or more video game controls comprise plural video game controls for playing a computer game, the plural video game controls for playing the video game being presented concurrently on the display and left unobstructed by the one or more icons also concurrently presented on the display with the plural video game controls.

Please amend claim 48 as follows:
48. (canceled).

Please amend claim 51 as follows:
51. (canceled).

Please amend claim 52 as follows:
box.

Please amend claim 53 as follows:
53. (currently amended) The CRSM of Claim 20, wherein the plural the computer game.

Please amend claim 54 as follows:
54. (canceled).

Please amend claim 55 as follows:
55. (currently amended) The CRSM of Claim [[54]]20, wherein the one or more icons that do not obstruct the plural video game controls comprise at least one pop-up icon.

Please amend claim 57 as follows:
57. (new) The device of Claim 1, wherein the instructions are executable to:
rearrange presentation on the display of one or more graphical objects responsive to a rotating background image being presented on the display.

Please amend claim 58 as follows:
58. (new) The device of Claim 1, wherein the instructions are executable to:
based on presentation of plural video game controls for playing a computer game, 

Please amend claim 59 as follows:
59. (new) The device of Claim 58, wherein the plural video game controls comprise at least one button for playing the computer game.

	
Allowable Subject Matter
Claims 1-2, 8, 10-12, 19-20, 33, 43, 47, 49-50, 52-53 and 55-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1, 12 and 20 overcome the combination of the previously cited references Swaminathan et al (U.S. Patent Application Publication 2014/0168056 A1), KIM et al (U.S. Patent Application Publication 2016/0163052 A1), TAMAI et al (U.S. Patent Application Publication 2017/0286061 A1) and Luchner et al (U.S. Patent Application Publication 2019/0073040 A1). 
Independent claims 1, 12 and 20 are directed to a device/a method/a computer readable storage medium for presenting graphical objects on the display to avoid overlay on another item. Claim 1 requires identify an item from an image presentable on the display that is to not have graphical objects overlaid on the item while the image is presented on the display; arrange, based on the identification, presentation on the display of one or more of the image and at least one graphical object so that the at least one graphical object is not overlaid on top of the item while the image is presented on the display concurrently with the at least one graphical object, the image being different from the at least one graphical object; and subsequent to the arrangement and responsive to a new graphical object being added to a screen of the device, rearrange presentation on the display of one or more of the image and one or more graphical object so that graphical objects are not overlaid on top of the item while the image is presented on the display; wherein the new graphical object comprises a search box. Claim 12 requires identifying respective items from respective rotating background images presentable on a display that are to be left unobstructed from viewing while presented on the display, the rotating background images used for rotating from one background image to another background image after a preset amount of time; and presenting, based on the identifying, at least one graphical object on the display concurrently with a respective rotating background image so that the at least one graphical object is not overlaid on top of a respective item from the respective rotating background image, wherein the at least one graphical object is different from the respective item from the respective rotating background image. Claim 20 requires identify, based on input from at least one sensor, one or more video game controls that are to be left unobstructed from viewing by one or more icons while the one or more video game controls are presented on a display; and arrange presentation of one or more icons on the display to avoid obstructing the one or more video game controls from view while the one or more video game controls are presented on the display; wherein the one or more video game controls comprise plural video game controls for playing a computer game, the plural video game controls for playing the video game being presented concurrently on the display and left unobstructed by the one or more icons also concurrently presented on the display with the plural video game controls. Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims 

Dependent Claims 2, 8, 10-11, 33, 47, 49-50 and 57-59 depend from independent claim 1, dependent claims 19, 43 and 52 depend from independent claim 12, dependent claims 53 and 55-56 depend from independent claim 20. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616